Citation Nr: 9913245	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-04 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness. 

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for multiple joint 
pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for depression, poor 
concentration, memory loss, irritability, and sleep 
disturbance, to include as due to an undiagnosed illness.

6.  Entitlement to assignment of a higher disability 
evaluation for bilateral retropatellar pain syndrome, 
currently evaluated as 10 percent disabling.

7.  Entitlement to assignment of a higher (compensable) 
disability evaluation for acne vulgaris with facial scarring.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1991, including service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
October 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  There is no medical evidence of a current disability 
manifested by diarrhea, which is related to the veteran's 
period of active military service, nor is there any objective 
evidence that shows that the veteran currently suffers from 
diarrhea, which cannot be attributed to a known diagnosis.

3.  There is no medical evidence of a current disability 
manifested by fatigue, which is related to the veteran's 
period of active military service, nor is there any objective 
evidence that shows that the veteran currently suffers from 
fatigue, which cannot be attributed to a known diagnosis.

4.  There is no medical evidence of a current disability 
manifested by headaches, which is related to the veteran's 
period of active military service, nor is there any objective 
evidence that shows that the veteran currently suffers from 
headaches, which cannot be attributed to a known diagnosis.

5.  There is no medical evidence of a current disability 
manifested by multiple joint pain, which is related to the 
veteran's period of active military service, nor is there any 
objective evidence that shows that the veteran currently 
suffers from multiple joint pain, which cannot be attributed 
to a known diagnosis.
 
6.  There is no medical evidence of a current disability 
manifested by depression, poor concentration, memory loss, 
irritability, or sleep disturbance, which is related to the 
veteran's period of active military service, nor is there any 
objective evidence that the veteran currently suffers from 
depression, poor concentration, memory loss, irritability, or 
sleep disturbance, which cannot be attributed to a known 
diagnosis.

7.  The veteran's bilateral retropatellar pain syndrome was 
productive of slight impairment in each knee at the time of 
the grant of service connection, effective from April 1994, 
and the evidence currently reflects no more than slight 
impairment in each knee.

8.  The veteran's service-connected acne disability is 
currently productive of no more than slight scarring.


CONCLUSIONS OF LAW

1.  Diarrhea was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

2.  A disability manifested by fatigue was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

3.  A disability manifested by headaches was not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

4.  A disability manifested by multiple joint pain was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1998).

5.  A disability manifested by depression, poor 
concentration, memory loss, irritability, and/or sleep 
disturbance was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

6.  The schedular criteria for assignment of a separate 10 
percent evaluation for each knee, for bilateral retropatellar 
pain syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5257 (1998).
 
7.  The schedular criteria for assignment of a compensable 
disability evaluation for acne vulgaris with facial scarring 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Undiagnosed Illness

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are well-grounded.  38 U.S.C.A. 
§ 5107(a).  In that regard, the record reflects that the 
veteran had active military service in the Southwest theater 
of operations during the Persian Gulf War.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 regarding chronic disability 
due to undiagnosed illness apply.  The veteran's qualifying 
military service, his reported complaints, and the unique 
nature of the statutory and regulatory provisions regarding 
disability due to undiagnosed illnesses render the veteran's 
claims plausible.  The Board finds that the evidence of 
record allows for equitable resolution of the claims on 
appeal, and that the duty to assist the veteran in 
establishing these claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, 38 U.S.C.A. § 1117 provides for service 
connection in cases where a veteran suffers from chronic 
disability resulting from an undiagnosed illness, which 
became manifest during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations during the 
Persian Gulf War, or that became manifest to a degree of 10 
percent of more between the end of such service and December 
31, 2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

The veteran essentially contends that he currently suffers 
from disorders manifested by diarrhea, fatigue, headaches, 
multiple joint pain, depression, poor concentration, memory 
loss, irritability, and sleep disturbance, all of which are 
related to his active military service, including the time he 
spent in the Southwest Asia theater of operations during the 
Persian Gulf War.  The Board has reviewed each of the 
veteran's claims in light of the evidence of record and the 
above-referenced laws and regulations.  However, for the 
reasons and bases set forth below, the Board finds that the 
veteran's service connection claims must be denied.

The veteran's service medical records do not show any 
complaints or clinical findings related to diarrhea, fatigue, 
headaches, multiple joint pain, depression, poor 
concentration, memory loss, irritability, and sleep 
disturbance.  The most recent evidence of record consists of 
the veteran's testimony at a hearing before the undersigned 
Member of the Board, held in August 1998 at the RO.  At that 
hearing, the veteran indicated that the diarrhea, fatigue, 
headaches, depression, poor concentration, irritability, and 
sleep disturbance were not currently problematic.  However, 
he did emphasize that he currently experienced multiple joint 
pain, and short term memory loss.  He indicated that he still 
wished to continue the appeal as to the other issues, because 
those conditions may arise in the future.  

As to the post-service medical evidence, a March 1994 VA 
outpatient treatment record reveals that the veteran was seen 
with complaints of pain in his joints and headaches.  In May 
1994, the veteran underwent a VA examination for the spine 
and was diagnosed with lumbosacral strain.  The veteran 
reported to the examiner that he had strained his back while 
lifting heavy equipment in service, but the examiner did not 
comment on a relationship between any current back strain and 
an incident of military service.  The examination of the 
rectum and anus was essentially normal.  The veteran reported 
that he had developed diarrhea after service, and that he 
would experience diarrhea about twice a month.  He was not 
taking any medication for diarrhea.  On a May 1994 VA general 
medical examination, the veteran was diagnosed with 
depression by history, and fatigue by history.  

In a December 1996 VA psychiatric examination, there was no 
diagnosis.  The veteran's subjective complaints consisted of 
little pains in his back and shoulders and a little headache.  
He denied having had any treatment for a physical or 
emotional problem.  The examiner observed no depression or 
anxiety, and the veteran did not appear to be in any physical 
or emotional distress.

In an August 1997 VA examination of the spine, the veteran 
was diagnosed with cervical and lumbosacral strain.  The 
veteran complained of spine pain that began after he 
separated from service.  He complained of intermittent pain 
and some stiffness.  He indicated that he could function 
normally without problems.  The examiner indicated that he 
veteran had full range of motion, there were no deformities 
of the spine, and no neurological abnormalities.  In an 
August 1997 VA examination of the joints, the veteran was 
diagnosed with bilateral patellofemoral syndrome (which is 
already service-connected and is addressed in Part II of this 
decision), and a history of a left ankle sprain.  Physical 
examination revealed that the veteran was healthy and could 
ambulate without difficulty.  He had complete range of motion 
in both shoulders, elbows, wrists, hands, and knees.  On VA 
general medical examination in August 1997, the veteran was 
diagnosed with symptoms suggestive of irritable bowel 
syndrome.  

Finally, a series of VA examinations in September 1997 
resulted in diagnoses of cervical and lumbosacral strain; 
multiple arthralgias with bilateral patellofemoral syndrome; 
and no mental disorder, although there was some mild 
psychosocial stress noted.  In the September 1997 VA general 
medical examination, the examiner indicated in an addendum 
that the veteran's symptoms of diarrhea only occurred once in 
a great while; his fatigue only occurred after strenuous 
physical activity, and his headaches only developed after 
working outside under the sun.  None of the foregoing 
physiologic symptoms was considered disabling by the 
examiner.  

Initially, in regard to the claim for multiple joint pain, 
the Board notes that the September 1997 VA examination report 
includes a clinical diagnosis of cervical and lumbosacral 
strain, as well as multiple arthralgias with bilateral 
patellofemoral syndrome.  In light of the foregoing clinical 
diagnosis, there is no basis for establishing service 
connection for multiple joint pain, due to an undiagnosed 
illness under 38 U.S.C.A. § 1117.  Moreover, not considering 
the veteran's knees, which are already service-connected, the 
veteran's service medical records are negative for complaints 
of multiple joint pain.  Further, there is otherwise no 
persuasive evidence of a relationship between the veteran's 
current complaints of multiple joint pain, to specifically 
include neck pain and back pain, and an incident of the 
veteran's military service.  Therefore, the record affords no 
basis for establishing service connection under principles of 
direct service connection.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

In regard to the veteran's claim for service connection for 
diarrhea, the Board notes that in the August 1997 VA general 
medical examination, the veteran was diagnosed with symptoms 
suggestive of irritable bowel syndrome.  As there is a 
probable diagnosis for the veteran's symptoms, there is no 
basis for establishing service connection due to an 
undiagnosed illness under 38 U.S.C.A. § 1117.  Moreover, the 
veteran testified in the August 1998 hearing that he did not 
currently have a problem with diarrhea.  The Board notes in 
the absence of a current diagnosis of diarrhea that is 
related by competent medical evidence to the veteran's 
military service, there is no basis for establishing direct 
service connection for diarrhea.  

In regard to the remaining disabilities on appeal, the Board 
notes that there is no medical diagnosis of fatigue, 
headaches, depression, poor concentration, memory loss, 
irritability, and sleep disturbance.  Nor does the record 
include a diagnosis of a disorder that is manifested by some 
or more of the foregoing conditions, but which cannot be 
attributed to a known diagnosis.  Aside from the veteran's 
own statements and complaints, the recent examinations appear 
to indicate that the veteran's health was normal.  The record 
does not document any objective medical indications that the 
veteran suffers from any chronic disability or disabilities 
manifested by fatigue, headaches, depression, poor 
concentration, memory loss, irritability, and sleep 
disturbance.  See 38 C.F.R. § 3.317(a)(2).  

In terms of lay evidence, the Board acknowledges the 
veteran's own statements regarding his claimed conditions, as 
well as lay statements from two of the veteran's 
acquaintances observing that he suffers from headaches, poor 
concentration, and irritability.  However, as previously 
noted, the veteran more recently testified before the Board 
that he was not currently experiencing some of the claimed 
disorders, although he thought they may arise in the future.  
Nevertheless, even accepting as true the lay statements of 
record, and the veteran's earlier complaints of the claimed 
disorders, his claims may not be granted because there is no 
corroborating medical evidence that the veteran suffers from 
the claimed conditions and that such conditions cannot be 
attributed to a known clinical diagnosis.  As such, there is 
no basis for service connection for the claimed conditions as 
due to an undiagnosed illness.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Additionally, in the absence of any competent medical 
findings that the veteran currently has a disorder manifested 
by one or more symptoms that include fatigue, headaches, 
depression, poor concentration, memory loss, irritability, 
and sleep disturbance, as well as clinical evidence 
attributing such disorders to the veteran's military service, 
there is also no basis for establishing service connection 
under principles of direct service connection.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reviewing the foregoing issues, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), however, there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise allow for a favorable 
resolution of the veteran's claims.

II.  Evaluations

As a preliminary matter, the Board finds that the veteran's 
claims for assignment of a higher disability evaluation for 
bilateral retropatellar pain syndrome, currently evaluated as 
10 percent disabling, and assignment of a higher 
(compensable) disability evaluation for acne vulgaris with 
facial scarring, are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  These issues arise from the original 
assignment of a disability evaluation following an award of 
service connection, and, as such, the claims for higher 
evaluations are well-grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in developing facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A.  Bilateral Retropatellar Pain Syndrome

In an October 1997 rating decision, the veteran was granted 
service connection for bilateral retropatellar pain syndrome, 
and a 10 percent evaluation was assigned from April 1994.  
That decision was based on evidence that included the 
veteran's service medical records, and a VA examination 
report dated in August 1997.  The veteran's service medical 
records reveal that he was periodically seen with complaints 
of knee pain.  In August 1989, the veteran was seen with 
complaints of bilateral knee pain.  Range of motion was 
within normal limits, and there was some mild subpatellar 
crepitus.  He was diagnosed with retropatellar pain syndrome.  
In the August 1997 VA examination report, the veteran was 
diagnosed with bilateral patellofemoral syndrome.  The 
examiner noted that the veteran's knees manifested knee cap 
pain, soreness, aches, pains, and crepitation.  The veteran 
related that at times he would experience swelling, but he 
stated that his knees did not give way or lock.  On physical 
examination, he ambulated without difficulty, and he had full 
range of motion in the knees.  There was some anterior knee 
pain, and only a minimal amount of crepitation.  There was no 
effusion or joint line pain.  The 10 percent evaluation for 
bilateral retropatellar pain syndrome has remained in effect, 
and is the subject of this appeal.  

The veteran essentially contends that his bilateral 
retropatellar pain syndrome is worse than that represented by 
a 10 percent evaluation.  In the August 1998 hearing, the 
veteran testified that in terms of symptoms his knees were 
the same.  He indicated that he was limited in his ability to 
run, and play sports.  He stated that he took Tylenol for 
temporary relief of knee pain, and that he had full movement 
of his knees with pain.  His degree of knee pain depended on 
his level of activity.  He also stated that sometimes his 
knees would buckle.  

The RO assigned a 10 percent evaluation for bilateral 
retropatellar pain syndrome by analogy pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, which sets forth the rating 
criteria for degenerative arthritis.  Those criteria provide 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion, under the 
appropriate diagnostic codes for the joint involved.  In that 
regard, the Board notes that limited leg flexion may be 
directly rated under Diagnostic Code 5260, and limited leg 
extension is rated under Diagnostic Code 5261.  Other 
impairment of the knee is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which contemplates a 10 percent 
evaluation for slight knee impairment, manifested by 
recurrent subluxation and lateral instability; a 20 percent 
evaluation requires moderate impairment.  

In reviewing the evidence of record since the August 1997 VA 
examination described above, the Board notes that in a 
September 1997 VA examination report, the veteran was 
diagnosed with multiple arthralgias with bilateral 
patellofemoral syndrome.  The examiner indicated that the 
veteran could ambulate independently without assistance.  He 
had excellent full range of motion, from zero to 140 degrees, 
with a slight amount of patellofemoral crepitation, but no 
pain with motion.  There was also no joint line pain, no 
effusion, and no instability.  There is no other recent 
medical evidence of record regarding the veteran's knees.  

In light of the medical evidence of record, as well as the 
veteran's statements and testimony, the Board concludes that 
a separate 10 percent evaluation for each knee more closely 
approximates the veteran's bilateral retropatellar pain 
syndrome.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257; DeLuca, 8 Vet. App. at 206-7.  
Although there is no objective evidence of limited knee 
motion, subluxation, instability, or swelling, there are 
findings of crepitation to support the veteran's complaints 
of pain.  He has testified that his functional ability is 
limited due to pain in his knees.  As such, the Board finds 
that a 10 percent evaluation is appropriate for each knee, 
although there is no basis for assignment of an evaluation in 
excess of 10 percent for either joint.  Furthermore, the 
Board finds the separate 10 percent evaluation for each knee 
is appropriate throughout the appeal period.  See Fenderson 
v. West, 12 Vet. App. 119, 126-127 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).

In reaching this decision, the Board has considered the 
clinical manifestations of the veteran's bilateral 
retropatellar pain syndrome and its effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  As noted above, the functional 
impairment which can be attributed to pain or weakness has 
also been considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, 8 Vet. App. at 206-7, along with all other pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  Essentially, the medical 
evidence is consistent with no more than a 10 percent 
evaluation for right retropatellar pain syndrome, and a 10 
percent evaluation for left retropatellar pain syndrome.  
Should the veteran's disability picture change at any time in 
the future, he of course may reopen his claim for higher 
ratings.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of an evaluation in excess of 10 
percent for each knee.  

B.  Acne

In a September 1995 rating decision, the veteran was granted 
service connection for acne vulgaris with facial scarring, 
and a noncompensable (0 percent) evaluation was assigned from 
April 1994.  That decision was based on evidence that 
included the veteran's service medical records and a post-
service VA examination report, dated in May 1994.  The 
veteran's service medical records reflect that in July 1989 
he began receiving treatment for facial acne.  On the May 
1994 VA examination, the veteran had acne vulgaris with a few 
active lesions.  

The RO assigned the noncompensable evaluation for acne by 
analogy to 38 C.F.R. § 4.118, Diagnostic Code 7800, which 
sets forth the criteria for disfiguring scars of the head, 
face, or neck.  See 38 C.F.R. § 4.20.  According to those 
rating criteria, a noncompensable evaluation is assigned if 
there is evidence of slight scars; a 10 percent evaluation 
requires evidence of moderate, disfiguring scars; a 30 
percent evaluation is for assignment in severe cases, 
especially if productive of marked and unsightly deformity of 
the eyelids, lips, or auricles.  38 C.F.R. § 4.118, 
Diagnostic Code 7800. 

On an August 1997 VA general medical examination, the veteran 
had two papules on the face; there were no pustules or cysts.  
There was some scarring on the face, as residuals of acne.  
There were no acne lesions on the back or chest, and there 
was no acute dermatitis.  In the August 1998 hearing before 
the undersigned Member of the Board, the veteran testified 
that he had not had any recent flare-ups on his skin, 
although he used to take Tetracycline for his skin.  He 
indicated that the skin problem ran in his family, and it had 
been under fair control recently.  There is no other evidence 
of record regarding the veteran's acne.

Based on review of the evidence regarding the veteran's acne 
vulgaris with facial scarring, the Board finds that a 
noncompensable evaluation was appropriate at the time of the 
initial grant of service connection, effective from April 
1994, and the evidence since that time does not reflect a 
worsening of the disability so as to warrant a compensable 
evaluation.  In that regard, the evidence of record reflects 
some scarring on the veteran's face, from acne, although at 
this point he does not have moderate, disfiguring scars which 
would qualify for a 10 percent evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  In fact, the most recent 
evidence of record indicates that the veteran's acne was 
under control. 

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's acne 
vulgaris with facial scarring, and its effects on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered whether a higher rating may be warranted for the 
veteran's acne under a related diagnostic code.  However, the 
evidence does not disclose factors such as exfoliation, 
exudation, or itching involving an exposed or extensive 
surface, so as to warrant a 10 percent evaluation by rating 
analogous to eczema, under Diagnostic Code 7806.  Nor is 
there any other related diagnostic code provision that would 
afford a higher evaluation.  In short, the current medical 
evidence, as previously discussed, is consistent with no more 
than noncompensable evaluation for acne vulgaris with facial 
scarring.  Should the veteran's disability picture change at 
any time, he may apply to reopen his claim for a compensable 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of a compensable evaluation.  

C.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
disabilities and their effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  All other pertinent aspects of 
38 C.F.R. Parts 3 and 4 have also been considered.  In 
conclusion, the current medical evidence, as previously 
discussed, is consistent with no more than a 10 percent 
evaluation for retropatellar pain syndrome of the right knee, 
a 10 percent evaluation for retropatellar pain syndrome of 
the left knee, and a noncompensable evaluation for acne.

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's bilateral knee 
disability and acne.  The record does not show that the 
veteran's knee or skin disabilities have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
it is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for diarrhea, fatigue, 
headaches, multiple joint pain, depression, poor 
concentration, memory loss, irritability, and sleep 
disturbance, to include as due to an undiagnosed illness, is 
not warranted.  

A separate 10 percent evaluation for each knee due to 
retropatellar pain syndrome is granted, subject to 
regulations governing the payment of monetary benefits.  

Entitlement to a higher (compensable) rating for acne 
vulgaris with facial scarring is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

